     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 1 of 26 Page ID #:1
                                                                                    FEE PAID
                                                                   FILED
                                                          CLERK, U.S. DISTRICT COURT
1    Tianyu Ju, Esq.
     9660 Flair Dr., Suite 328
2    El Monte, CA 91731                                          3/23/2021
     Tel.:(626)727-8666
3    Fax: (626)727-9666
     Email: info@tylawgp.com
4    Counsel for Plaintiff                             CENTRAL DISTRICT OF CALIFORNIA
                                                                   DTA
                                                         BY: ___________________ DEPUTY
5

6

7

8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )   Case No.:   2:21-cv-02556-CAS-SKx
     DERRY PRODUCTS INC.,                       )
12                                              )   PLAINTIFF’S COMPLAINT FOR
                             Plaintiff,         )   DAMAGES AND EQUITABLE
13                                              )   RELIEF:
           vs.                                  )
14                                              )   1. TRADEMARK COUNTERFEITING
                                                )      AND INFRINGEMENT (15 U.S.C.
15   THE INDIVIDUALS, PARTNERSHIPS              )      §1114)
     AND UNINCORPORATED                         )
16                                              )   2. FALSE DESIGNATION OF
     ASSOCIATIONS IDENTIFIED ON                 )      ORIGIN (15 U.S.C. § 1125(a)
17   SCHEDULE “A”                               )
                                                )   3. COMMON LAW
18                                              )      TRADEMARK
                                                )      INFRINGEMENT
19                           Defendant(s)       )
                                                )   4. COMMON LAW UNFAIR
20                                              )      COMPETITION
                                                )
21                                              )     [JURY TRIAL DEMANDED]
                                                )
22

23

24

25

26

27

28




                                          COMPLAINT
                                              1
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 2 of 26 Page ID #:2




1
           Plaintiff Derry Products Inc. (“Plaintiff” or “DERRY”) hereby brings the

2    present action against the Individuals, Partnerships and Unincorporated
3
     Associations identified on Schedule A attached hereto (collectively, “Defendants”)
4

5    and alleges as follows:
6
                                    JURISDICTION AND VENUE
7
           1.      This Court has original subject matter jurisdiction over the claims in
8

9    this action pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq.,
10
     28 U S.C. § 1338(a)-(b) and 28 U.S.C. § 1331. This Court has jurisdiction over the
11

12
     claims in this action that arise under the laws of the State of California pursuant to 28
13
     U.S.C. § 1367(a), because the state law claims are so related to the federal claims that
14
     they form part of the same case or controversy and derive from a common nucleus of
15

16   operative facts.
17
           2.      Defendants are subject to personal jurisdiction in this district, because
18

19   they direct business activities toward and conduct business with consumers within the
20
     State of California and this district through at least the Internet based e-commerce
21

22
     stores under their storefronts. Each of the Defendants has targeted sales from

23   California residents by operating an online retail business that offer shipping to the
24
     United States, including California, accepting payment in U. S. dollars and, on
25

26   information and belief, has sold products bearing counterfeit versions of DERRY’s
27
     federally registered trademarks to residents of California. Each of the Defendants is
28




                                           COMPLAINT
                                               2
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 3 of 26 Page ID #:3




1
     committing tortious acts in California, is engaging in interstate commerce, and has

2    wrongfully caused DERRY substantial injury in the State of California.
3
           3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 since
4

5    Defendants are, upon information and belief, engaged in infringing activities and
6
     causing harm within this district by advertising, offering to sell, and selling infringing
7

8    products to consumers in California.
9
                                       THE PARTIES
10
           4.      Plaintiff Derry Products Inc. is incorporated under the laws of State of
11

12   Colorado with a principal place of business located at 9888 W Belleview Ave, Ste.
13
     2290, Denver, CO 80123.
14

15         5.      Defendants are individuals and/or business entities of unknown makeup,
16
     each of whom, upon information and belief, either reside in foreign jurisdictions with
17

18
     lax trademark enforcement systems or redistribute products from sources in those

19   locations. Defendants have the capacity to be sued pursuant to Federal Rule of Civil
20
     Procedure 17(b). Defendants conduct pervasive business throughout the United States,
21

22   including within this district through the operation of, at least, one fully interactive
23
     commercial Internet based e-commerce store via the Internet marketplace Amazon
24

25   (www.amazon.com) under the Storefronts identified on Schedule A hereto.
26
           6.      DERRY is presently unaware of the true names of Defendants,
27
     although they are generally identified as the managing agents and/or co-conspirators
28




                                            COMPLAINT
                                                3
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 4 of 26 Page ID #:4




1
     of Defendants operating under the Storefronts. DERRY will amend this Complaint

2    upon discovery of the identities of such fictitious Defendants.
3
           7.      Defendants are the past and present controlling forces behind the sale of
4

5    counterfeit products bearing DERRY’s trademarks as described herein using at least
6
     the Storefronts.
7

8          8.      Upon information and belief, Defendants directly engage in unfair
9
     competition with DERRY by advertising, offering for sale, and selling goods bearing
10
     counterfeits of one or more of DERRY’s trademarks to consumers within the United
11

12   States and this district through Internet based e-commerce stores using, at least, the
13
     Storefronts, Seller IDs and additional names or seller identification aliases not yet
14

15   known to DERRY. Defendants have purposefully directed some portion of their illegal
16
     activities towards consumers in the State of California through the advertisement, offer
17

18
     to sell, sale, and/or shipment of counterfeit DERRY branded goods into California.

19         9.      Upon information and belief, Defendants will continue to register or
20
     acquire new seller identification aliases for the purpose of selling and offering for sale
21

22   goods bearing counterfeit and confusingly similar imitations of DERRY’s trademark
23
     unless preliminarily and permanently enjoined.
24

25         10.     Defendants’ Internet-based businesses amount to nothing more than
26
     illegal operations established and operated in order to infringe the intellectual property
27
     rights of DERRY and others.
28




                                           COMPLAINT
                                               4
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 5 of 26 Page ID #:5




1
           11.     Defendants’ business names, i.e., the Storefronts, Seller IDs, and any

2    other alias seller identification names used in connection with the sale of counterfeit
3
     and infringing goods bearing DERRY’s trademarks are essential components of
4

5    Defendants’ online activities and are one of the means by which Defendants further
6
     their counterfeiting and infringing scheme and cause harm to DERRY. Moreover,
7

8    Defendants are using DERRY’s name and trademarks to drive Internet consumer
9
     traffic to their ecommerce stores operating under the Storefronts, thereby increasing
10
     the value of the Storefronts and decreasing the size and value of DERRY’s legitimate
11

12   common marketplace at DERRY’s expense.
13
                  ALLEGATIONS COMMON TO ALLCAUSESOF ACTION
14

15          A. DERRY (Brand and its Trademark)
16

17
           12.     DERRY is and has been engaged in the extensive development,

18   advertising, and marketing of coffee cups, under the following word marks and design
19
     marks (collectively “Derry Marks”)
20

21               Trademark               U.S. Reg.     Reg. Date         Goods and Services
                                           No.
22                                      6,128,897     08/18/2020     IC 011. US 013 021 023
23                                                                   031 034. G & S: Electric
                                                                     apparatus for making
24
                                                                     coffee; Electric beverage
25                                                                   warmers. FIRST USE:
                 mugwarmer                                           20190601. FIRST USE
26
                                                                     IN COMMERCE:
27                                                                   20190601
28




                                          COMPLAINT
                                              5
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 6 of 26 Page ID #:6




1
                                       6,129,062      08/18/2020   IC 011. US 013 021 023
                                                                   031 034. G & S: Electric
2
                                                                   apparatus for making
3                                                                  coffee; Electric beverage
           coffee cup warmer                                       warmers. FIRST USE:
4
                                                                   20191201. FIRST USE IN
5                                                                  COMMERCE: 20191201
6
           13.    The U. S registrations for the above-listed Derry Marks are valid,

7    subsisting, in full force and effect, and are incontestable pursuant to 15 U.S.C. § 1065.
8
     The registrations and assignments to assign whole interests to DERRY constitute
9

10   prima facie evidence of their validity and of DERRY’s exclusive right to use the Derry
11
     Marks. True and correct copies of U.S. registration and Assignments are attached
12

13   hereto as Exhibit 1.
14
           14.     DERRY has continuously used the Derry Marks in interstate commerce
15
     in connection with the sale, distribution, promotion, and advertising since their
16

17   respective dates of first use. The Derry Marks have never been abandoned.
18
           15.     Genuine DERRY products are marketed and sold to consumers through
19

20   specialty retail stores, e-commerce stores, Amazon store
21
     https://www.amazon.com/dp/B07NQDWQXS/ref=twister_B07ZFK38ZF?_encoding
22

23
     =UTF8&psc=1 throughout the United States as well as on in its official website-

24   https://mug-warm.com.
25
           16.     DERRY has expended substantial time, money, and other resources in
26

27   developing, advertising, and otherwise promoting the Derry Marks. As a result,
28
     product bearing the Derry Marks are widely recognized and exclusively associated by


                                          COMPLAINT
                                              6
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 7 of 26 Page ID #:7




1
     consumers, the public, and the trade as being high-quality products sourced from

2    DERRY.
3
           17.     As a result of the foregoing, the Derry Marks have achieved secondary
4

5    meaning as an identifier of high-quality coffee warmer products. The Derry Marks
6
     have come to symbolize the enormous goodwill of DERRY’s business throughout the
7

8    United States and the world. No other manufacturer lawfully uses the Derry Marks or
9
     any substantially similar marks for similar types of goods.
10
           18.     The Derry Marks are vital to DERRY’s business, as the marks represent
11

12   a significant value to its overall business and associated image. DERRY suffers
13
     irreparable harm to its goodwill, as well as a direct monetary loss, any time any third
14

15   parties, including Defendants, sell counterfeit and infringing goods bearing identical or
16
     substantially indistinguishable trademarks.
17

18
           19.     The success of the DERRY brand has resulted in its significant

19   counterfeiting. Consequently, DERRY actively polices and enforces its trademarks and
20
     regularly investigates suspicious websites and online marketplace listings identified in
21

22   proactive Internet sweeps and reported by consumers.
23
            B. Defendants’ Infringing Activities
24

25         20.     Upon information and belief, Defendants are promoting and advertising,
26
     distributing, selling, and/or offering for sale coffee warmer in interstate commerce
27

28   bearing counterfeit and infringing trademarks that are exact copies of the Derry Marks


                                          COMPLAINT
                                              7
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 8 of 26 Page ID #:8




1
     (the “Counterfeit Products”) through at least the Internet based e-commerce stores

2    operating under the Storefronts. Specifically, upon information and belief, Defendants
3
     are using identical copies of the Derry Marks for different quality goods. DERRY has
4

5    used the Derry Marks extensively and continuously before Defendants began offering
6
     counterfeit and confusing similar imitations of DERRY’s merchandise.
7

8          21.     Upon information and belief, Defendants’ Counterfeit Products are of a
9
     quality substantially different than that of DERRY’s genuine goods. Defendants, upon
10
     information and belief, are actively using, promoting and otherwise advertising,
11

12   distributing, selling and/or offering for sale substantial quantities of their Counterfeit
13
     Products with the knowledge and intent that such goods will be mistaken for genuine
14

15   DERRY products, despite Defendants’ knowledge that they are without authority to
16
     use the Derry Marks. The net effect of Defendants’ actions will cause confusion of
17

18
     consumers who will believe Defendants’ Counterfeit Products are genuine goods

19   originating from, associated with, and approved by DERRY.
20
           22.     Defendants advertise their Counterfeit Products for sale to the
21

22   consuming public via e-commerce stores on Internet marketplace websites using at
23
     least the Storefronts. In so advertising these goods, Defendants use the Derry Marks
24

25   without DERRY’s permission. The misappropriation of DERRY advertising ideas in
26
     the form of the Derry Marks is the proximate cause of damage to DERRY. As part of
27
     their overall counterfeiting scheme, Defendants are, upon information and belief, all
28




                                           COMPLAINT
                                               8
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 9 of 26 Page ID #:9




1
     employing substantially similar, paid advertising and marketing strategies based, in

2    large measure, upon an illegal use of counterfeit reproductions of the Derry Marks.
3
     Specifically, Defendants are using the federally registered “Coffee Warmer with
4

5    marks” to attract consumers to their e-commerce stores on Amazon wherein they offer
6
     for sale and sell Counterfeit Products. For example:
7

8

9

10

11
                       [Defendant Misby’s Advertisement on Amazon]
12

13   By their actions, Defendants have created an illegal marketplace operating in parallel
14
     to the legitimate marketplace for DERRY genuine goods.
15

16
           23.     Upon information and belief, at all times relevant hereto, Defendants in

17   this action had full knowledge of DERRY ownership of the Derry Marks, including
18
     its exclusive right to use and license such intellectual property and the goodwill
19

20   associated therewith.
21
           24.     Defendants use of the Derry Marks, including the promotion and
22

23
     advertisement, reproduction, distribution, sale and offering for sale of their Counterfeit
24   Products, is without DERRY consent or authorization.
25
           25.     Defendants are engaging in the above-described illegal counterfeiting
26

27   and infringing activities knowingly and intentionally or with reckless disregard or
28
     willful blindness to DERRY rights for the purpose of trading on DERRY goodwill and


                                          COMPLAINT
                                              9
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 10 of 26 Page ID #:10




1
     reputation. If Defendants intentional counterfeiting and infringing activities are not

2    preliminarily and permanently enjoined by this Court, DERRY and the consuming
3
     public will continue to be harmed.
4

5          26.     Defendants above identified infringing activities are likely to cause
6
     confusion, deception, and mistake in the minds of consumers, the public, and the
7

8    trade before, during and after the time of purchase. Moreover, Defendants’ wrongful
9
     conduct is likely to create a false impression and deceive customers, the public, and
10
     the trade into believing there is a connection or association between DERRY’s
11

12   genuine goods and Defendants’ Counterfeit Products, which there is not.
13
            27.    DERRY has no adequate remedy at law.
14

15         28.     DERRY is suffering irreparable and indivisible injury and has suffered
16
     substantial damages as a result of Defendants unauthorized and wrongful use of the
17

18
     Derry Marks. If Defendants counterfeiting and infringing, and unfairly competitive

19   activities are not preliminarily and permanently enjoined by this Court, DERRY and
20
     the consuming public will continue to be harmed.
21

22         29.     The harm and damages sustained by DERRY have been directly and
23
     proximately caused by Defendants wrongful reproduction, use, advertisement,
24

25   promotion, offers to sell, and sale of their Counterfeit Products.
26

27

28




                                           COMPLAINT
                                              10
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 11 of 26 Page ID #:11




1                               FIRST CLAIM FOR RELIEF
2       Federal Trademark Infringement and Counterfeiting (15 U.S.C. § 1114)
3

4
           30.     DERRY herein by reference the averments of the preceding paragraphs

5    as though fully set forth herein.
6
           31.     This is a trademark infringement action against Defendants based on
7

8    their unauthorized use in commerce of counterfeit imitations of the federally registered
9
     Derry Marks in connection with the sale, offering for sale, distribution, and/or
10

11   advertising o infringing goods. The Derry Marks are highly distinctive marks.
12
     Consumers have come to expect the highest quality from DERRY products offered,
13
     sold or marketed under the Derry Marks.
14

15         32.     Defendants have sold, offered to sell, marketed, distributed, and
16
     advertised, and are still selling, offering to sell, marketing, distributing, and advertising
17

18   products bearing counterfeit reproductions of the Derry Marks without DERRY’s
19
     permission.
20

21
           33.     DERRY is the exclusive owner of the Derry Marks. DERRY United

22   States Registrations for the Derry Marks are in full force and effect. Upon information
23
     defendants have knowledge of DERRY 's rights in the Derry Marks, and are willfully
24

25   infringing and intentionally using counterfeits of the Derry Marks Defendants willful,
26
     intentional and unauthorized use of the Derry Marks is likely to cause and is causing
27

28   confusion, mistake, and deception as to the origin and quality of the Counterfeit



                                            COMPLAINT
                                               11
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 12 of 26 Page ID #:12




1
     Products among the general public.

2          34.     Defendants’ activities constitute willful trademark infringement and
3
     counterfeiting under Section 32 of the Lanham Act, 15.SC. § 1114.
4

5          35.     DERRY has no adequate remedy at law, and if Defendants actions are
6
     not enjoined, DERRY will continue to suffer irreparable harm to its reputation and
7

8    the goodwill of its well-known Derry Marks.
9
           36.     The injuries and damages sustained by DERRY have been directly
10
     and proximately caused by Defendants’ wrongful reproduction, use, advertisement,
11

12   promotion, offering to sell, and sale of Counterfeit Products.
13
                                 SECOND CLAIM FOR RELIEF
14

15                    False Designation of Origin (15 U.S.C. § 1125(a))
16
           37.     DERRY company herein by reference the averments of the preceding
17

18
     paragraphs as though fully set forth herein.
19         38.     Defendants’ promotion, marketing, offering for sale, and sale of
20
     Counterfeit Products has created and is creating a likelihood of confusion, mistake,
21

22   and deception among the general public as to the affiliation, connection, or
23
     association with DERRY or the origin, sponsorship, or approval of Defendants'
24

25   Counterfeit Products by DERRY.
26
           39.     By using the Derry Marks on the Counterfeit Products, Defendants
27
     create a false designation of origin and a misleading representation of fact as to the
28




                                          COMPLAINT
                                             12
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 13 of 26 Page ID #:13




1
     origin and sponsorship of the Counterfeit Products.

2          40.     Defendants’ false designation of origin and misrepresentation of fact
3
     as to the origin and/or sponsorship of the Counterfeit Products to the general public
4

5    involves the use of counterfeit marks and is a willful violation of Section 43 of the
6
     Lanham Act 5U.S.C. § 1125.
7

8          41.     DERRY has no adequate remedy at law and, if Defendants' actions
9
     are not enjoined, DERRY will continue to suffer irreparable harm to its reputation
10
     and the goodwill of its brand.
11

12                              THIRD CLAIM FOR RELIEF
13
                             Common Law Trademark Infringement
14
           42.     DERRY company herein by reference the averments of the preceding
15
     paragraphs as though fully set forth herein.
16

17         43.     DERRY owns and enjoys common law trademark rights to the Derry
18
     Marks in California and throughout the United States.
19

20         44.     Defendants, upon information and belief, are manufacturing, promoting,
21
     and otherwise advertising, distributing, offering for sale, and selling goods bearing
22

23
     counterfeit reproductions of the Derry Marks.

24         45.     Defendants infringing activities are likely to cause and actually are
25
     causing confusion, mistake and deception among members of the trade and the general
26

27   consuming public as to the origin and quality of Defendants, Counterfeit Products
28
     bearing the Derry Marks.


                                          COMPLAINT
                                             13
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 14 of 26 Page ID #:14




1
           46.      DERRY has no adequate remedy at law and is suffering damages and

2    irreparable injury as a result of Defendants, actions.
3
                                 FOURTH CLAIM FOR RELIEF
4
                                 Common Law Unfair Competition
5

6
           47.      DERRY company herein by reference the averments of the preceding

7    paragraphs as though fully set forth herein.
8
           48.      Upon information and belief, Defendants are promoting and otherwise
9

10   advertising, selling, offering for sale and distributing counterfeit DERRY branded goods
11

12
     and using the federally registered “                     ” and “                         ”
13

14   marks to promote the sale of said Counterfeit Products.
15
           49.      Defendants’ infringing activities are likely to cause and actually are
16

17
     causing confusion, mistake and deception among members of the trade and the general

18   consuming public as to the origin and quality of Defendants products by its use of the
19
     Derry Marks.
20

21         50.      Defendants’ misappropriation of the Derry Marks was intended to
22
     capitalize on DERRY’s goodwill for Defendants own pecuniary gain. DERRY
23

24
     expended substantial time, resources, and effort to obtain an excellent reputation for

25   itself and its family of marks. As a result of DERRY efforts, Defendant is now unjustly
26
     enriched and is benefiting from property rights that rightfully belong to DERRY.
27

28         51.      Defendants’ acts are willful, deliberate, and intended to confuse the


                                            COMPLAINT
                                               14
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 15 of 26 Page ID #:15




1
     public and to injure DERRY.

2             52.    Defendants’ acts constitute unfair competition under California common
3
     law.
4

5              53.   DERRY has no adequate remedy at law.
6
              54.    DERRY has been irreparably harmed and will continue to be irreparable
7

8    harmed as a result of Defendants’ infringing activities unless Defendants are
9
     permanently enjoined from their infringing conduct.
10
              55.    The conduct herein complained of was extreme, outrageous,
11

12   fraudulent and was inflicted on DERRY in reckless disregard of DERRY's rights.
13
     Said conduct was despicable and harmful to DERRY and as such supports an award
14

15   of exemplary and punitive damages in an amount sufficient to punish and make an
16
     example of Defendant and to deter them from similar such conduct in the future.
17

18
                                       PRAYER FOR RELIEF

19          WHEREFORE, DERRY hereby demands judgment on all Counts of this
20
     Complaint and an award of equitable relief, and monetary relief against Defendants
21

22   as follows:
23
         1.    That Defendants, their agents, representatives, servants, employees. And all
24

25             persons acting for, with, by, though, under, or in active concert with them be
26
               temporarily, preliminarily, and permanently enjoined and restrained from:
27
                a) using the DERRY or any reproductions, counterfeit copies, or colorable
28




                                            COMPLAINT
                                               15
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 16 of 26 Page ID #:16




1
                imitations thereof in any manner in connection with the manufacture

2               distribution, promotion, marketing, advertising, offering for sale, or sale
3
                of any product that is not a genuine DERRY product or is not authorized
4

5               by DERRY to be sold in connection with the Derry Marks;
6
             b) passing off, inducing, or enabling others to sell or pass off any product as
7

8               a genuine DERRY product or any other product produced by DERRY
9
                that is not DERRY or not produced under the authorization, control, or
10
                supervision of DERRY and approved by DERRY for sale under the
11

12              Derry Marks;
13
             c) committing any acts calculated to cause consumers to believe that
14

15              Defendants Counterfeit Products are those sold under the authorization,
16
                control, or supervision of DERRY, or are sponsored by, approved by, or
17

18
                otherwise connected with DERRY;

19           d) further infringing the Derry Marks and damaging DERRY’s goodwill;
20
             e) otherwise competing unfairly with DERRY in any manner; and
21

22           f) manufacturing, shipping, delivering, holding for sale, transferring or
23
                otherwise moving, storing, distributing, returning, or otherwise disposing
24

25              of, in any manner, products or inventory not manufactured by or for
26
                DERRY, nor authorized by DERRY to be sold or offered for sale, and
27
                which bear any of the Derry Marks, or any reproductions, counterfeit
28




                                         COMPLAINT
                                            16
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 17 of 26 Page ID #:17




1
                  copies, or colorable imitations thereof;

2         2.   Entry of an Order requiring the Storefront or Seller IDs, and any other alias
3
               seller identification names being used by Defendants to engage in the
4

5              business of marketing, offering to sell and/or selling goods bearing
6
               counterfeits and infringements of the Derry Marks be disabled by Amazon.
7

8         3.   Entry of an Order that, upon DERRY's request, any Internet marketplace
9
               website operators and/or administrators, including but not limited to Amazon,
10
               who are provided with notice of the injunction, shall (a) disable and cease
11

12             providing services being used by Defendants, currently or in the future, to
13
               engage in the sale of goods using the Derry Marks and (b) disable and cease
14

15             displaying any advertisements used by or associated with Defendants in
16
               connection with the sale of Counterfeit Products.
17

18
          4.   Entry of an Order requiring Defendants to account to and pay DERRY for all

19             profits and damages resulting from Defendants trademark counterfeiting and
20
               infringing and unfairly competitive activities and that the award to DERRY
21

22             be trebled, as provided for under 15 U.S.C. § 1117, or, at DERRY election
23
               with respect to its trademark infringement claim, that DERRY be awarded
24

25             statutory damages from each Defendant in the amount of two million dollars
26
               ($2,000,000.00) per each counterfeit trademark used and product sold, as
27
               provided by 15 U.S. C. § 1117(c)(2) of le Lanham Act.
28




                                           COMPLAINT
                                              17
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 18 of 26 Page ID #:18




1
          5.   Entry of an award of DERRY costs and reasonable attorneys’ fees and

2              investigative fees associated with bringing this action.
3
          6.   Entry of an Order requiring all funds, including any funds restrained, up o
4

5              and including the total amount of judgment, in payment accounts or money
6
               transfer systems used in connection with the Storefronts, Seller IDs or other
7

8              domain names, alias seller dentification or ecommerce store names used by
9
               Defendants presently or in the future including PayPal, Inc, and any other
10
               financial institution, bank, and/or payment Processing accounts, to be
11

12             surrendered to DERRY in partial satisfaction of the monetary judgment
13
               entered herein.
14

15        7.   Entry of an award of reasonable attorneys’ fees and costs to DERRY.
16
          8.   Entry of an award of pre-judgment interest on the judgment amount.
17

18
          9.   Entry of an Order for any further relief as the Court may deem just and proper.

19
      Dated this 8th day of March 2021.             Respectfully submitted,
20

21
                                                    By:    /s/ Tianyu Ju
22
                                                             Tianyu Ju
23                                                         Attorney for Plaintiff
24

25

26

27

28




                                           COMPLAINT
                                              18
     Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 19 of 26 Page ID #:19




1
                              DEMAND FOR JURY TRIAL

2            Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
3
      DERRY company hereby demands a trial by jury as to all claims in this
4

5     litigation.
6
      Dated this 8th day of March 2021.           Respectfully submitted,
7

8

9

10                                                By:    /s/ Tianyu Ju
11
                                                           Tianyu Ju
                                                         Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          COMPLAINT
                                             19
Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 20 of 26 Page ID #:20




                    Schedule “ A”
Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 21 of 26 Page ID #:21




                            Schedule A
 1        My Lovely Store
 2        Misby Direct
 3        Better life tech
 4        ABL Store
 5        NICELUCKY
 6        YEVIOR COFFEE CUP WAMER
 7        OKCafe-YEOSEN COFFEE WARMER
 8        PGONE
 9        SeaLon STORE
 10       XTOR
 11       ROYAMAROO
 12       Littlelove
 13       ANBANGLIN
 14       YEAILIFE Direct
 15       ALFAW
 16       Dcorit
 17       DAVV
 18       DROP OF DIVINITI
 19       MURADIN
 20       Gretsi
 21       Ulocok
 22       ORACER
 23       Amazon.com Services LLC
 24       EVOIO STORE
 25       MILANKERR
 26       Hui Zhan Pet
 27       FandiiShop
 28       YUESEN
 29       COOPLAY
 30       YYBarbAnn
 31       BESTNIFY
 32       LEMIYOO
 33       ROFAKU
 34       HAYI
 35       ONEBUYONE
 36       HOME-X
Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 22 of 26 Page ID #:22




 37       Volcanic-US
 38       FUTURESTAR
 39       USMAGOC
 40       SLIMPLUS
 41       Cidbest-Store
 42       Maladay
 43       WONDERY
 44       Liyongxingboliqimin
 45       Dokii Ltd
 46       CICHERY Store



1. -h ps://     .ama on.com/Elec ric-Be erage-Tempera re-Se ings-
   fea re/dp/B07D3QC46P/ref= g_bs_3737031_2?_encoding=UTF8&psc=1&re
   fRID=2FSYNY9ESKHH9RCYXA1A
2. -h ps://     .ama on.com/Misb -Coffee-Elec ric-Chris mas-
   Bir hda /dp/B07ZDRTDP8/ref= g_bs_3737031_4?_encoding=UTF8&psc=1&
   refRID=7Z2WKJHEFZ8JSDTJC1E4-
3. -h ps://     .ama on.com/Coffee-Warmer-Desk op-Elec ric-
   Be erage/dp/B0854BSGSG/ref= g_bs_3737031_15?_encoding=UTF8&psc=1
   &refRID=7Z2WKJHEFZ8JSDTJC1E4
4. -h ps://     .ama on.com/Coffee-Warmer-ANBANGLIN-Candle-
   Hea ing/dp/B08FDN45QY/ref= g_bs_3737031_7?_encoding=UTF8&psc=1&
   refRID=7Z2WKJHEFZ8JSDTJC1E4-
5. -h ps://     .ama on.com/Nicel ck -f nc ion-Elec ric-Adj s able-
    empera re/dp/B0779QR4HZ/ref= g_bs_3737031_8?_encoding=UTF8&psc=
   1&refRID=7Z2WKJHEFZ8JSDTJC1E4
6. -h ps://     .ama on.com/YEVIOR-Coffee-Warmer-Screen-
   S i ch/dp/B082DB4BFZ/ref= g_bs_3737031_9?_encoding=UTF8&psc=1&re
   fRID=7Z2WKJHEFZ8JSDTJC1E4--
7. -h ps://     .ama on.com/YEOSEN-M g-Warmer-Tempera re-
   A oma ic/dp/B07WMS6K4L/ref= g_bs_3737031_10?_encoding=UTF8&psc
   =1&refRID=7Z2WKJHEFZ8JSDTJC1E4-
8. -h ps://     .ama on.com/Elec ric-Be erage-Tempera re-Se ings-Gra i -
   ind c ion/dp/B08KDTQSHR/ref= g_bsnr_3737031_33?_encoding=UTF8&ps
   c=1&refRID=VA0WXEEWZEJF5DJZ3E7T--
9. -h ps://     .ama on.com/Warmer-Elec ric-Office-Chris mas-
   Bir hda /dp/B088DDZHFC/ref= g_bs_3737031_13?_encoding=UTF8&psc=1
Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 23 of 26 Page ID #:23




    &refRID=7Z2WKJHEFZ8JSDTJC1E4-
10. -h ps://     .ama on.com/Coffee-Warmer-Office-Elec ric-
    Warming/dp/B08L49SCSJ/ref= g_bsnr_3737031_39?_encoding=UTF8&psc=
    1&refRID=VA0WXEEWZEJF5DJZ3E7T-
11. -h ps://     .ama on.com/Coffee-Warmer-Candle-Hea ing-
    Wi ho /dp/B08PCKZBX2/ref= g_bs_3737031_17?_encoding=UTF8&psc=1
    &refRID=7Z2WKJHEFZ8JSDTJC1E4-
12. -h ps://     .ama on.com/Coffee-Warmer-Desk-Le els-
    Office/dp/B08P6172YL/ref= g_bs_3737031_18?_encoding=UTF8&psc=1&re
    fRID=7Z2WKJHEFZ8JSDTJC1E4--
13. -h ps://     .ama on.com/Anbanglin-Coffee-Elec ric-18- a -
      i ho /dp/B07MZPWXRJ/ref= g_bs_3737031_19?_encoding=UTF8&psc=1
    &refRID=7Z2WKJHEFZ8JSDTJC1E4-
14. -h ps://     .ama on.com/YEAILIFE-Coffee-Warmer-M g-
    Pla e/dp/B085RV19MQ/ref= g_bs_3737031_20?_encoding=UTF8&psc=1&re
    fRID=7Z2WKJHEFZ8JSDTJC1E4--
15. -h ps://     .ama on.com/Coffee-Warmer-Be erage-Screen-
    Elec ric/dp/B08HJV4MGH/ref= g_bsnr_3737031_42?_encoding=UTF8&psc=
    1&refRID=VA0WXEEWZEJF5DJZ3E7T
16. -h ps://     .ama on.com/Kerj h -Be erage-Tempera re-Se ing-
    Elec ric/dp/B08KVWGM56/ref= g_bs_3737031_22?_encoding=UTF8&psc=1
    &refRID=7Z2WKJHEFZ8JSDTJC1E4
17. -h ps://     .ama on.com/Coffee-Warmer-Desk-A o-
    Office/dp/B08CH6V433/ref= g_bs_3737031_23?_encoding=UTF8&psc=1&r
    efRID=7Z2WKJHEFZ8JSDTJC1E4--
18. -h ps://     .ama on.com/Elec ric-Be erage-Tempera re-Se ings-
    Fea re/dp/B0872JLFN4/ref= g_bs_3737031_24?_encoding=UTF8&psc=1&r
    efRID=7Z2WKJHEFZ8JSDTJC1E4
19. -h ps://     .ama on.com/Coffee-Warmer-Elec ric-Coffees-
    diame er/dp/B07XYYR79Z/ref= g_bs_3737031_25?_encoding=UTF8&psc=1
    &refRID=7Z2WKJHEFZ8JSDTJC1E4-
20. -h ps://     .ama on.com/Gre esi-Coffee-Warmer-A oma ic-
    Gra i /dp/B089T5SP1P/ref= g_bs_3737031_27?_encoding=UTF8&psc=1&r
    efRID=7Z2WKJHEFZ8JSDTJC1E4-
21. -h ps://     .ama on.com/Coffee-Be erage-Elec ric-Tempera re-
    Con rol/dp/B08NV9G4FV/ref= g_bsnr_3737031_30?_encoding=UTF8&psc=
    1&refRID=VA0WXEEWZEJF5DJZ3E7T
22. -h ps://     .ama on.com/Home-Office-Tempera re-Be erage-Cocoa-Pla e-
    Candle-
    Oracer/dp/B082Y51DVH/ref= g_bs_3737031_30?_encoding=UTF8&psc=1&
Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 24 of 26 Page ID #:24




    refRID=7Z2WKJHEFZ8JSDTJC1E4
23. -h ps://     .ama on.com/Norpro-5569-Decora i e-C p-
    Warmer/dp/B000E3DTG0/ref= g_bs_3737031_31?_encoding=UTF8&psc=1&
    refRID=7Z2WKJHEFZ8JSDTJC1E4--
24. -h ps://     .ama on.com/E oio-Coffee-A oma ic-Chris mas-
    Bir hda /dp/B08CXQW2Q9/ref= g_bs_3737031_32?_encoding=UTF8&psc=
    1&refRID=7Z2WKJHEFZ8JSDTJC1E4-
25. -h ps://     .ama on.com/Elec ric-Adj s able-Tempera re-Be erages-
    Se ings/dp/B08KRRPTRW/ref= g_bs_3737031_33?_encoding=UTF8&psc=1
    &refRID=7Z2WKJHEFZ8JSDTJC1E4
26. -h ps://     .ama on.com/Sh -Off-Tempera re-Se ings-Be erage-
    Chocola e/dp/B08PHZ2VHK/ref= g_bsnr_3737031_44?_encoding=UTF8&ps
    c=1&refRID=VA0WXEEWZEJF5DJZ3E7T--
27. -h ps://     .ama on.com/Elec ric-Be erage-Tempera re-Con rol-
    Hea ing/dp/B08J7TYZWX/ref= g_bs_3737031_38?_encoding=UTF8&psc=1
    &refRID=7Z2WKJHEFZ8JSDTJC1E4
28. -h ps://     .ama on.com/Gra i -ind c ion-Home-Office-Se ings-Sensing-
    Con rol/dp/B08LKRQ92C/ref= g_bs_3737031_40?_encoding=UTF8&psc=1
    &refRID=7Z2WKJHEFZ8JSDTJC1E4
29. -h ps://     .ama on.com/Desk op-Be erage-Elec ric-A oma ic-
    F nc ion/dp/B07Q9LP6M4/ref= g_bs_3737031_42?_encoding=UTF8&psc=1
    &refRID=7Z2WKJHEFZ8JSDTJC1E4-
30. -h ps://     .ama on.com/cons an - empera re-hea ing-ins la ion-
    crea i e/dp/B08PNRVZPN/ref= g_bsnr_3737031_45?_encoding=UTF8&psc=
    1&refRID=VA0WXEEWZEJF5DJZ3E7T--
31. -h ps://     .ama on.com/Warmer-Elec ric-Be erage-Main ains-
    Tempera res/dp/B07QCKSC7F/ref= g_bs_3737031_44?_encoding=UTF8&p
    sc=1&refRID=7Z2WKJHEFZ8JSDTJC1E4
32. -h ps://     .ama on.com/Lemi oo-Be erage-Off%EF%BC%8CCocoa-
    Warmer%EF%BC%8CWarmer-
    S i able/dp/B08KG8DQ32/ref= g_bs_3737031_45?_encoding=UTF8&psc=1
    &refRID=7Z2WKJHEFZ8JSDTJC1E4
33. -h ps://     .ama on.com/Warmer-ROFAKU-M g-A oma ic-
    Be erage/dp/B08HQJG9NH/ref= g_bs_3737031_47?_encoding=UTF8&psc=
    1&refRID=7Z2WKJHEFZ8JSDTJC1E4-
34. -h ps://     .ama on.com/Tempera re-Elec ric-Se ings-Sensing-
    Con rol/dp/B08QN37Z3T/ref= g_bs_3737031_48?_encoding=UTF8&psc=1&
    refRID=7Z2WKJHEFZ8JSDTJC1E4
35. -h ps://     .ama on.com/Elec ric-Be erage-Tempera re-
    Se ings-%EF%BC%88Black%EF%BC%89/dp/B07VW76JYJ/ref= g_bs_373
Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 25 of 26 Page ID #:25




    7031_49?_encoding=UTF8&psc=1&refRID=7Z2WKJHEFZ8JSDTJC1E4
36. -h ps://    .ama on.com/Home-X-Warmer-Desk op-Hea ed-
    Coffee/dp/B00FL5V5NU/ref=sr_1_31?dchild=1&ke ords=Home-
    X&qid=1609125483&sr=8-31---
37. -h ps://    .ama on.com/Delicac -Elec ric-Be erage-Tempera re-
    Se ings/dp/B08N6629F1/ref= g_bsnr_3737031_31?_encoding=UTF8&psc=1
    &refRID=VA0WXEEWZEJF5DJZ3E7T
38. -h ps://    .ama on.com/Coffee-Warmer-Cordless-Candle-
    Office/dp/B08MFGD1KR/ref= g_bsnr_3737031_15?_encoding=UTF8&psc=1
    &refRID=8WRSBEHKR1A72EQ7T6WZ-
39. -h ps://    .ama on.com/OMMO-Sh -Off-Tempera re-Se ings-
    Chocola e/dp/B08LQCMDS4/ref= g_bsnr_3737031_17?_encoding=UTF8&ps
    c=1&refRID=8WRSBEHKR1A72EQ7T6WZ
40. -h ps://    .ama on.com/Coffee-Warmer-Ind c ion-Elec ric-
    Be errage/dp/B08NSGKZ9B/ref= g_bsnr_3737031_18?_encoding=UTF8&ps
    c=1&refRID=VA0WXEEWZEJF5DJZ3E7T-
41. -h ps://    .ama on.com/Coffee-Elec ric-Be erage-Warming-
    Chocola e/dp/B08L12MWPQ/ref= g_bsnr_3737031_19?_encoding=UTF8&ps
    c=1&refRID=VA0WXEEWZEJF5DJZ3E7T-
42. -h ps://    .ama on.com/ind c ion-In ol ed- hanksgi ing-Chris mas-
    Be erage/dp/B08JTXHFF6/ref= g_bsnr_3737031_20?_encoding=UTF8&psc=
    1&refRID=VA0WXEEWZEJF5DJZ3E7T
43. -h ps://    .ama on.com/Coffee-Warmer-A oma ic-Be erage-
    Warmers/dp/B08MQK9CWZ/ref= g_bsnr_3737031_21?_encoding=UTF8&ps
    c=1&refRID=VA0WXEEWZEJF5DJZ3E7T-
44. -h ps://    .ama on.com/Elec ric-Be erage-Tempera re-Con rol-
    Hea ing/dp/B08QHN99KF/ref= g_bsnr_3737031_24?_encoding=UTF8&psc=
    1&refRID=VA0WXEEWZEJF5DJZ3E7T
45. -h ps://    .ama on.com/Coffee-Warmer-Elec ric-Be erage-
    Cocoa/dp/B08JYTCBXC/ref= g_bsnr_3737031_25?_encoding=UTF8&psc=1
    &refRID=VA0WXEEWZEJF5DJZ3E7T-
46. -h ps://    .ama on.com/Warmer-Tempera re-Se ings-A oma ic-
    Gra i /dp/B08GLXRPW4/ref= g_bsnr_3737031_27?_encoding=UTF8&psc=
    1&refRID=VA0WXEEWZEJF5DJZ3E7T
Case 2:21-cv-02556-AB-SK Document 1 Filed 03/23/21 Page 26 of 26 Page ID #:26
